UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2423


In re: OLANDER R. BYNUM,

                    Petitioner.


                 On Petition for Writ of Mandamus. (5:97-hc-00495-H)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Olander R. Bynum, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Olander R. Bynum, a North Carolina inmate, filed a petition for a writ of

mandamus, seeking an order directing the district court to order state prison officials to

release him pending appeal.     This court has dismissed his appeal.       See Bynum v.

Allsbrook, 745 F. App’x 496 (4th Cir. 2018) (Nos. 18-6709/7168).            Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus as moot.       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                     PETITION DENIED




                                            2